USCA11 Case: 21-13949      Date Filed: 04/01/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13949
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KEVIN LAMAR RATLIFF,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:08-cr-00038-RH-GRJ-2
                   ____________________
USCA11 Case: 21-13949        Date Filed: 04/01/2022     Page: 2 of 5




2                      Opinion of the Court                21-13949


Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       Kevin Ratliff, a federal prisoner proceeding pro se, appeals
the district court’s denial of his motion for a sentence reduction
under § 404(b) of the First Step Act of 2018. The government has
moved for summary affirmance and to stay the briefing schedule.
We grant the government’s motion for summary affirmance.
      In 2008, a jury found Ratliff guilty of conspiring to distrib-
ute or possess with intent to distribute five grams or more of
crack cocaine and possessing with intent to distribute five grams
or more of crack cocaine. The district court imposed a sentence of
360 months’ imprisonment for each offense with the sentences to
run concurrently.
       After Ratliff was sentenced, Congress passed the Fair Sen-
tencing Act of 2010 to address disparities in sentences between
offenses involving crack cocaine and those involving powder co-
caine. See Pub. L. No. 111-220, 124 Stat. 2372 (2010); see also
Kimbrough v. United States, 552 U.S. 85, 97–100, (2007) (provid-
ing background on disparity). The Fair Sentencing Act increased
the quantity of crack cocaine necessary to trigger the highest stat-
utory penalties from 50 grams to 280 grams and the quantity of
crack cocaine necessary to trigger intermediate statutory penalties
from 5 grams to 28 grams. See Fair Sentencing Act § 2; 21 U.S.C
§ 841(b)(1)(A)(iii), (B)(iii). The Fair Sentencing Act's reduced pen-
USCA11 Case: 21-13949        Date Filed: 04/01/2022     Page: 3 of 5




21-13949               Opinion of the Court                        3

alties applied only to defendants who were sentenced on or after
the Fair Sentencing Act’s effective date. Dorsey v. United States,
567 U.S. 260, 264 (2012).
       Later, Congress passed the First Step Act of 2018, Pub. L.
No. 115-391, 132 Stat. 5194 (2018), to give district courts the dis-
cretion “to apply retroactively the reduced statutory penalties for
crack-cocaine offenses in the Fair Sentencing Act of 2010 to mo-
vants sentenced before those penalties became effective.” United
States v. Jones, 962 F.3d 1290, 1293 (11th Cir. 2020). Section 404 of
the First Step Act authorizes a district court “that imposed a sen-
tence for a covered offense” to reduce a defendant’s sentence.
First Step Act § 404(b). A “covered offense” refers to “a violation
of a Federal criminal statute, the statutory penalties for which
were modified by section 2 or 3 of the Fair Sentencing Act of
2010.” Id. § 404(a). The First Step Act further provides that “[n]o
court shall entertain a motion made under this section to reduce a
sentence if the sentence was previously imposed or previously re-
duced in accordance with the amendments made by sections 2
and 3 of the Fair Sentencing Act.” Id. § 404(c). As we have ex-
plained, this provision bars a district court from considering a mo-
tion for a sentence reduction from a defendant “who already ben-
efitted from the Fair Sentencing Act by having his sentence im-
posed or reduced ‘in accordance with’ sections [2] or [3] of the
Fair Sentencing Act.” Jones, 962 F.3d at 1297.
      After the First Step Act went into effect, the district court
entered an order reducing Ratliff's sentences to 262 months’ im-
USCA11 Case: 21-13949            Date Filed: 04/01/2022         Page: 4 of 5




4                         Opinion of the Court                      21-13949

prisonment for each count with the sentences to run concurrent-
ly.
        More than two years after the district court entered the or-
der reducing his sentence, Ratliff filed a new motion requesting a
further sentence reduction under § 404 of the First Step Act. The
district court denied Ratliff’s motion. This is his appeal.
       Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights de-
nied,” where “the position of one of the parties is clearly right as a
matter of law so that there can be no substantial question as to
the outcome of the case, or where, as is more frequently the case,
the appeal is frivolous.” Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969). 1
       We review de novo whether a district court had the au-
thority to modify a term of imprisonment. Jones, 962 F.3d at
1296.
      Ratliff argues on appeal that the district court erred in
denying his most recent motion for a sentence reduction. But we
conclude that the district court properly denied Ratliff’s motion.
Because the district court’s earlier order had reduced Ratliff’s sen-
tence in accordance with section 2 and 3 of the Fair Sentencing

1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc),
we adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981
USCA11 Case: 21-13949        Date Filed: 04/01/2022     Page: 5 of 5




21-13949               Opinion of the Court                        5

Act, it was not authorized to entertain Ratliff’s later motion re-
questing a further reduction under § 404 of the First Step Act. See
First Step Act § 404(c); Jones, 962 F.3d at 1297. Because there is no
substantial question as to the outcome of this appeal, we conclude
summary affirmance is appropriate. See Groendyke Transp.,
406 F.2d at 1162. Accordingly, the government’s motion for
summary affirmance is GRANTED and its motion to stay the
briefing schedule is DENIED as moot.